Citation Nr: 0011773	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant may be recognized as the veteran's 
dependent spouse for Department of Veterans Affairs (VA) 
compensation and pension benefits for accrued purposes only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to February 
1968.  The veteran died on March [redacted] 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision by the New 
Orleans, Louisiana VA Regional Office (RO), which denied the 
appellant's claim for accrued benefits for herself as a 
dependent of the veteran.


FINDINGS OF FACT

1.  The veteran, in an April 1975, VA Form 21-526, 
application for VA compensation or pension, and in a June 
1976, VA Form 21-686c, declaration of marital status, stated 
that he and the appellant, [redacted], were married in 
July 1970 in Texas.
 
2.  According to birth certificates, the veteran and the 
appellant had two children, one in February 1975 and the 
other in April 1978; the informant was listed as [redacted] .

3.  In several statements prior to his death, the veteran 
reported that he and the appellant, [redacted], were 
married in June 1970 in Texas and the courthouse which held 
these records was destroyed in a fire.

4.  The marriage between the appellant and veteran occurred 
more than one year prior to the veteran's demise, children 
were born of the marriage, and the appellant was currently 
residing with the veteran as of January 1996.


CONCLUSION OF LAW

The appellant is the spouse of the veteran for VA 
compensation and pension benefits for accrued purposes.  38 
U.S.C.A. § 101(3), 103, 5107, 7104(c) (West 1991); 38 C.F.R. 
§§  3.1(j), 3.50, 3.1000, 3.204, 3.205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to recognition as 
the veteran's spouse for VA compensation and pension purposes 
for accrued benefits.  

At the time of the veteran's death, he was attempting to add 
his spouse as a dependent for VA purposes.  Although the 
veteran's appeals terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased claimant's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  The accrued benefits claim is "derivative of" the 
veteran's claim and, by statute, the appellant takes the 
veteran's claim as it stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); 
Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  In the 
instant case, the veteran died in March 1996, and the 
appellant's claim for accrued benefits was received in 
September 1996.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings or based on evidence in the file at the time 
of his or her death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  The issue here is recognition of the spouse as a 
dependent for VA compensation and pension purposes.

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50(c).  A wife is a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 
C.F.R. § 3.50(a) (1999).  As such, before attaining status of 
a claimant, a veteran's spouse must supply proof of marital 
status.  Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994); Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).  According to applicable statute and 
regulation, the legal existence of a marriage for VA purposes 
is governed by the law of the place where the parties resided 
at the time of the marriage or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); Dedicatoria v. Brown, 8 Vet. App. 441 
(1995); Badua v. Brown, 5 Vet. App. 472, 474; 38 C.F.R. §§ 
3.1(j), 3.206 (1991).

Under the provisions of 38 C.F.R. § 3.204(a)(1), except as 
provided in paragraph (a)(2), the VA will accept, for the 
purpose of determining entitlement to benefits under the laws 
administered by the VA, the written statement of a claimant 
as proof of marriage provided that the statement contains the 
date (month and year) and place of the event, and the full 
name and relationship of the other person to the claimant.  
Additionally, the regulations provide that marriage may be 
established by the following: (1) a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record; (2) an official 
report from service department as to marriage which occurred 
while the veteran was in service; (3) an affidavit of the 
clergyman or magistrate who officiated; (4) the original 
certificate of marriage, if the VA is satisfied that it is 
genuine and free from alteration; (5) the affidavits or 
certified statements of two or more eyewitnesses to the 
ceremony; (6) in jurisdictions where marriages other than by 
ceremony are recognized the affidavits or certified 
statements of one or both of the parties to the marriage, if 
living, setting forth all of the facts and circumstances 
concerning the alleged marriage, such as the agreement 
between the parties at the beginning of their cohabitation, 
the period of cohabitation, places and dates of residences, 
and whether children were born as the result of the 
relationship. This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived; (7) any other 
secondary evidence which reasonably supports a belief by the 
adjudicating activity that a valid marriage actually 
occurred.  38 C.F.R. § 3.205(a).  See also 38 C.F.R. § 3.204. 
(1999).

Evidence of record reveals that the veteran filed a claim for 
service connection for fractured L5 vertebra in April 1975; 
at that time, he stated that he had married [redacted], 
the appellant, in July 1970 in Denton, Texas.  In a June 
1976, VA Form 21-686c, Declaration of Marital Status, the 
veteran certified that he and the appellant were married in 
Texas in July 1970 and had a child in February 1975.  The 
claims folder was transferred from the Winston-Salem, North 
Carolina RO to the New Orleans RO in July 1976.  An August 
1976 VA Form 22-1997, Chapter 34 education award, shows that 
the veteran was paid for 2 dependents.  Certified copies of 
birth certificates, received in October 1995, show that the 
veteran and the appellant had two children, one in February 
1975 and the other in April 1978.  The birth certificates 
list both the veteran and the appellant as parents and 
indicate that the informant was [redacted], the 
appellant.  

In an October 1995 claim for pension and a January 1996 
statement, the veteran reported that he married [redacted] 
in June 1970 in Baytown, Texas and that the courthouse had 
burned and records were destroyed.  The veteran further 
stated that he and the appellant had resided in Texas for 
approximately 2 years following their marriage. 

Additional evidence from the appellant received following the 
veteran's death in March 1996 includes a history of places 
resided during the marriage, installment contracts, a 
quitclaim deed, bank and tax statements of the veteran and 
the appellant, letters from county clerks in Texas pertaining 
to the existence of a marriage certificate, and affidavits 
from others in support of the appellant's claim. 

Upon longitudinal review, the Board finds that the claims 
file contains secondary evidence which reasonably supports a 
belief that a valid marriage between the veteran and the 
appellant occurred.  This secondary evidence includes claims 
for VA compensation and educational benefits filed by the 
veteran in the 1970s indicating that he married the appellant 
on or about June 1970 in Texas.  Although there is no copy of 
a marriage certificate of record, the veteran submitted sworn 
statements that he and the appellant were married in 1970 and 
resided together from that date.  There is no evidence 
leading the Board to questioning the validity of the 
statements of the veteran or the appellant or suggesting that 
there fraud or misrepresentation of the relationship in 
question.  All the secondary evidence suggests the contrary.

Thus, the Board, resolving doubt in favor of the appellant, 
concludes that the preponderance of the evidence of record 
reasonably supports a finding that the veteran and appellant 
were married on or about June 24, 1970 and continued in such 
marriage until the veteran's death in 1996.  In light of the 
foregoing analysis, the Board finds that the appellant 
qualifies as the spouse of the veteran for the purpose of VA 
benefits.  Accordingly, the appellant is entitled to accrued 
benefits under 38 C.F.R. § 3.1000.


ORDER

Entitlement to recognition as the appellant as the spouse of 
the veteran for VA compensation and pension for accrued 
benefits purposes is granted.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

